Citation Nr: 1401051	
Decision Date: 01/09/14    Archive Date: 01/23/14

DOCKET NO.  09-33 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for service-connected cervical strain with intervertebral disc syndrome prior to October 2, 2012, and in excess of 20 percent since then.  


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel



INTRODUCTION

The Veteran served on active duty from May 1985 to September 2008.

This matter comes to the Board of Veterans' Appeals (Board) from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania. 

In September 2012, this matter was last before the Board at which time it was remanded for further development.  In a January 2013 rating decision, the Appeals Management Center (AMC) increased the evaluation of the disability on appeal to 20 percent disabling, effective October 2, 2012.  Because the maximum benefit was not granted, the issue of entitlement to a higher evaluation remained on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

When this matter was last before the Board, it referred the Veteran's claim for entitlement to an increased evaluation for service-connected left ulnar neuropathy.  However, the referral was not apparently acted upon.  The issue of entitlement to an evaluation in excess of 10 percent for service-connected left ulnar neuropathy has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is again REFERRED to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

When this matter was last before the Board, it was remanded, inter alia, to afford the Veteran a VA examination to address the severity of his cervical spine disability.  The Board's remand directives indicated that the Veteran was to be afforded a VA examination to not only address the severity of the cervical spine disability, but also whether there are any related neurological abnormalities, particularly of the upper extremities as the Veteran had complained of symptomatology therein.  He was afforded separate VA examinations - one which addressed the cervical spine and one that only addressed left ulnar neuropathy.  Thus, no VA examination was conducted to evaluate the presence and severity of any associated neurological abnormalities.  See 38 C.F.R. § 4.71a, General Rating Formula for Disease and Injuries of the Spine, Note (1) (providing for assigning a separate evaluation for neurologic abnormalities) (2013).  Accordingly, in light of Stegall v. West, 11 Vet. App. 268 (1998) (holding that a Board remand "confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders"), this matter must again be remanded.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA spine examination to determine the nature and extent of his service-connected cervical spine disability.  The claims folder should be made available to the examiner for review before the examination; the examiner must indicate that the claims folder was reviewed.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted at this time, and included in the examination report.

The examiner should conduct range of motion studies and indicate whether there is weakened movement, excess fatigability, incoordination or pain.  These determinations should be expressed, if possible, in terms of the degree of additional range-of-motion loss that is due to any weakened movement, excess fatigability, incoordination, or pain, to include on repetitive use or on flare-ups.

The examiner should also address whether there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

Following evaluation of the Veteran, the examiner must specifically identify any current objective neurologic abnormality/impairment found to be present other than left ulnar neuropathy which is already service connected.  Such a determination should reflect consideration of the Veteran's complaints of numbness in both upper extremities.  For any objective neurologic abnormality found on examination (other than the already service-connected left ulnar neuropathy), the examiner must indicate whether it is associated with the service-connected cervical spine strain with intervertebral disc syndrome.

A complete rationale for any opinion expressed must be provided.  

2.  Thereafter, the AMC/RO should review the claims folder to ensure that the foregoing requested development has been completed.  In particular, the AMC/RO should review the examination report to ensure that it is responsive to and in compliance with the directives of this remand and if not, the AMC/RO should implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

3.  After completing any additional development deemed necessary, the AMC/RO should readjudicate the issue on appeal in light of any additional evidence added to the records assembled for appellate review.  If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained after the issuance of the last SSOC in January 2013, and provides an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



